
	

113 S2265 IS: Stand with Israel Act of 2014
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2265
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Paul (for himself, Mr. Coburn, Mr. Inhofe, Mr. Moran, Mr. McConnell, Mr. Wicker, Mr. Coats, Mr. Graham, Mr. Burr, Mr. Roberts, Mr. Cornyn, Mr. Shelby, Mr. Hatch, Mr. Toomey, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit certain assistance to the Palestinian Authority.
	
	
		1.Short title
			This Act may be cited as the
		  Stand with Israel Act of 2014.2.Prohibition on foreign assistance(a)In generalExcept as provided under subsection (b) and notwithstanding any other  provision of law, no amounts
			 may be obligated or expended to provide any direct
			 United States assistance, loan guarantee, or debt relief to the
			 Palestinian Authority, or any affiliated governing entity or leadership
			 organization.(b)ExceptionThe prohibition under subsection (a) shall have no effect for a fiscal year if the President
			 certifies to Congress during that fiscal year 
			 that the Palestinian Authority has—(1)formally recognized the right of Israel to exist as a Jewish state;(2)publicly recognized the state of Israel;(3)renounced terrorism;(4)purged all individuals with terrorist ties from security services;(5)terminated funding of anti-American and anti-Israel incitement;(6)publicly pledged to not engage in war with Israel; and(7)honored previous diplomatic agreements.3.Effective dateThe prohibition under  section 2 shall take effect on the later of—(1)June 1, 2014; or(2)the date of the enactment of this Act.
			
